
	
		III
		112th CONGRESS
		1st Session
		S. RES. 194
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2011
			Mr. McCain (for himself,
			 Mr. Kerry, Mr.
			 Lieberman, Mr. Levin,
			 Mr. Graham, Mrs. Feinstein, and Mr.
			 Chambliss) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate on
		  United States military operations in Libya.
	
	
		Whereas peaceful demonstrations that began in Libya,
			 inspired by similar movements in Tunisia, Egypt, and elsewhere in the Middle
			 East, quickly spread to cities around the country, calling for greater
			 political reform, opportunity, justice, and the rule of law;
		Whereas, Muammar Qaddafi, his sons, and forces loyal to
			 them responded to the peaceful demonstrations by authorizing and initiating
			 violence against civilian non-combatants in Libya, including the use of
			 airpower and foreign mercenaries;
		Whereas, on February 25, 2011, President Barack Obama
			 imposed unilateral economic sanctions on and froze the assets of Muammar
			 Qaddafi and his family, as well as the Government of Libya and its agencies, to
			 hold the Qaddafi regime accountable for its continued use of violence against
			 unarmed civilians and its human rights abuses and to safeguard the assets of
			 the people of Libya;
		Whereas, on February 26, 2011, the United Nations Security
			 Council passed Resolution 1970, which mandates international economic sanctions
			 and an arms embargo;
		Whereas, in response to Qaddafi’s assault on Libyan
			 civilians, a no-fly zone in Libya was called for by the Gulf
			 Cooperation Council on March 7, 2011, by the head of the Organization of the
			 Islamic Conference on March 8, 2011, and by the Arab League on March 12,
			 2011;
		Whereas Qaddafi’s advancing forces, after recapturing
			 cities in eastern Libya that had been liberated by the Libyan opposition, were
			 preparing to attack Benghazi, a city of 700,000 people and the seat of the
			 opposition Government in Libya, the Interim Transitional National
			 Council;
		Whereas Qaddafi stated that he would show no
			 mercy to his opponents in Benghazi, and that his forces would go
			 door to door to find and kill dissidents;
		Whereas, on March 17, 2011, the United Nations Security
			 Council passed Resolution 1973, which mandates all necessary
			 measures to protect civilians in Libya, implement a no-fly
			 zone, and enforce an arms embargo against the Qaddafi regime;
		Whereas President Obama notified key congressional leaders
			 in a meeting at the White House on March 18, 2011, of his intent to begin
			 targeted military operations in Libya;
		Whereas the United States Armed Forces, together with
			 coalition partners, launched Operation Odyssey Dawn in Libya on March 19, 2011,
			 to protect civilians in Libya from immediate danger and to enforce an arms
			 embargo and a no-fly zone; and
		Whereas, on March 31, 2011, the United States transferred
			 authority for Operation Odyssey Dawn in Libya to NATO command, with the mission
			 continuing as Operation Unified Protector: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 aspirations of the Libyan people for political reform and self-government based
			 on democratic and human rights;
			(2)commends the
			 service of the men and women of the United States Armed Forces and our
			 coalition partners who are engaged in military operations to protect the people
			 of Libya;
			(3)supports the
			 limited use of military force by the United States in Libya as part of the NATO
			 mission to enforce United Nations Security Council Resolution 1973 (2011), as
			 requested by the Transitional National Council, the Arab League, and the Gulf
			 Cooperation Council;
			(4)agrees that the
			 goal of United States policy in Libya, as stated by the President, is to
			 achieve the departure from power of Muammar Qaddafi and his family, including
			 through the use of non-military means, so that a peaceful transition can begin
			 to an inclusive government that ensures freedom, opportunity, and justice for
			 the people of Libya;
			(5)affirms that the
			 funds of the Qaddafi regime that have been frozen by the United States should
			 be returned to the Libyan people for their benefit, including humanitarian and
			 reconstruction assistance, and calls for exploring with the Transitional
			 National Council the possibility of using some of such funds to reimburse NATO
			 member countries for expenses incurred in Operation Odyssey Dawn and Operation
			 Unified Protector; and
			(6)calls on the
			 President—
				(A)to submit to
			 Congress a description of United States policy objectives in Libya, both during
			 and after Qaddafi’s rule, and a detailed plan to achieve them; and
				(B)to consult
			 regularly with Congress regarding United States efforts in Libya.
				
